              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA,
                       WESTERN DIVISION

      KELLY STAFFORD et al.,                  :
                                              :
      Plaintiffs                              :
                                              :   Civil Action No. 5:20-cv-000123-FL
            v.                                :
                                              :
      GERALD M. BAKER,                        :
                                              :
      Defendant                               :


     ORDER ON MOTION TO EXTEND THE TIME FOR PLAINTIFFS’
        RESPONSE TO DEFENDANT’S MOTION TO DISMISS


      The Court, having reviewed Plaintiff’s motion to extend the time for Plaintiffs’

response to Defendant’s motion to dismiss, and finding good cause for the extension,

orders that the time for Plaintiffs to respond to Defendant’s motion to dismiss is

hereby extended by 30 days, up to and including, June 18, 2020.

IT IS SO ORDERED.
         5/18/20
Dated: ________________                       ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                          1

         Case 5:20-cv-00123-FL Document 20 Filed 05/18/20 Page 1 of 1
